Case 1:21-cv-04823-JGK Document17 Filed 08/05/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NAMEL NORRIS, 21-cv-4823 (JGK)

Plaintiff, ORDER

 

- against -
FARCIERT INC., et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

A teleconference in this case was heid on August 5, 2021.
Counsel for the plaintiff did not attend the conference, but has
since explained his absence as a calendaring error. ECF No. 16. In
any event, the Court will refer the case to Magistrate Judge Aaron
For settlement. Because the case is being referred for settlement,
the order for the parties to file a Rule 26(f) report by August
13, 2021, ECF No. 15, is vacated. The case is stayed pending the
results of the mediation. |

The stipulation dated July 23, 2021, ECF No. 10, applies only
to the defendant Farciert Inc. The defendant GP Associates
contends that it has not yet been served in this matter. The
parties should attempt to work out the issue of proper service and

appearance by GP Associates.
Case 1:21-cv-04823-JGK Document17 Filed 08/05/21 Page 2 of 2

The parties should advise the Court of the state of this case

within seven days of the conclusion of mediation.

SO ORDERED.

Dated: New York, New York
August 5, 2021 ooo Y

i ohn G. Koeltl
United States District Judge
